UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7310



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


YOLANDA VIOLA BURGESS,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CR-00-162-1)


Submitted:   December 16, 2004            Decided:   December 22, 2004


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Yolanda Viola Burgess, Appellant Pro Se. Kimberly A. Riley, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Yolanda   Viola    Burgess       seeks   to    appeal   the   district

court’s    order    denying      relief    on    her    motion   for    relief      from

judgment, which the district court characterized as a Fed. R. Civ.

P. 60(b) motion.         The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.                      28 U.S.C.

§ 2253(c)(1) (2000); see Reid v. Angelone, 369 F.3d 363, 368-69

(4th Cir. 2000).         A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).               A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

her constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).               We have independently reviewed the

record    and    conclude      that   Burgess     has   not    made    the   requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal    contentions      are    adequately      presented     in   the

materials       before   the    court     and    argument     would    not    aid   the

decisional process.

                                                                             DISMISSED




                                        - 2 -